
	
		I
		111th CONGRESS
		2d Session
		H. R. 6032
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2010
			Mr. Gene Green of
			 Texas (for himself and Mr.
			 Terry) introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to authorize
		  appointment of Doctors of Chiropractic to regular and reserve corps of the
		  Public Health Service Commissioned Corps, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Chiropractic Membership in the Public
			 Health Service Commissioned Corps Act of 2010.
		2.Doctors of
			 Chiropractic in the Public Health Service Commissioned Corps
			(a)Appointment of
			 personnelSection 207(a)(1) of the Public Health Service Act (42
			 U.S.C. 209(a)(1)) is amended by inserting chiropractic, after
			 nursing,.
			(b)Authorization of
			 appointment of Doctors of ChiropracticSection 207 of the Public
			 Health Service Act (42 U.S.C. 209) is amended by adding at the end the
			 following new subsection:
				
					(j)Appointment of
				Doctors of ChiropracticDoctors of Chiropractic as graduates of
				colleges of chiropractic whose graduates are eligible for licensure to practice
				chiropractic in a majority of the States of the United States, or approved by a
				body or bodies acceptable to the Secretary, shall be eligible for appointment
				as officers in the commissioned Regular Corps and the Ready Reserve Corps of
				the Public Health Service. The Secretary and the Surgeon General shall ensure
				that such Doctors of Chiropractic are trained, equipped, and otherwise prepared
				to fulfill applicable public health and emergency response service
				responsibilities in the Commissioned
				Corps.
					.
			(c)Required
			 placement of Doctors of Chiropractic into Public Health Service Commissioned
			 Corps
				(1)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the President, in consultation with the Surgeon General and the
			 Secretary of Health and Human Services, shall commence the appointment of no
			 fewer than 6 Doctors of Chiropractic into the commissioned Regular Corps and
			 the Ready Reserve Corps of the Public Health Service.
				(2)ReportsThe
			 Surgeon General shall submit to the Committee on Energy and Commerce of the
			 House of Representatives and the Committee on Health Education Labor and
			 Pensions of the Senate quarterly reports on all measures taken by the
			 President, the Surgeon General, and the Secretary of Health and Human Services
			 to carry out the provisions of this Act, including the amendments made by this
			 Act. The first such report shall be submitted not later than 120 days after the
			 date of the enactment of this Act.
				(d)Authorization of
			 appropriationsOut of the
			 total aggregate appropriations made available to the Department of Health and
			 Human Services through annual appropriations Acts for fiscal years 2011, 2012,
			 2013, and 2014, $1,500,000 is authorized and shall be made available in each of
			 such fiscal years only for the salaries and expenses necessary to carry out
			 this Act.
			
